Citation Nr: 1530926	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for tear film insufficiency. 

3.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1984.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to service connection for a back disability, a bilateral foot disability, and a bilateral eye disability.

The Veteran testified before the undersigned at a January 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In January 2015, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's January 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is related to his military service.

2.  The Veteran's tear film insufficiency is, as likely as not, related to trauma in-service from a battery explosion.


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The Veteran has tear film insufficiency that is likely the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.             §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With regard to the claim of service connection for a bilateral eye disability (tear film insufficiency), such claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 	  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2008, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claim and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.         § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) .

VA provided the Veteran the opportunity to have a hearing. The appellant testified before the undersigned Veterans Law Judge in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, at the hearing, the undersigned identified the issue on appeal and discussed the Veteran's current complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   The Board remanded this case in January 2015, in order to obtain further opinion in regard to the current nature and etiology of any back disability and one that addressed the Veteran's statements regarding his ongoing low back pain since service.  The Veteran was provided with this examination in April 2015.  The Board finds that the VA examination and opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

II. Analysis

Service connection will be granted if it is shown that the appellant suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

The Veteran contends that he has a low back disability that is related to service.  

Service treatment records (STRs) show that the Veteran presented for treatment with complaints of low back pain in April 1981.  STRs are otherwise silent for further complaints of or treatment for the back. 

During the Veteran's February 2012 Board hearing, he testified that after service he began seeking treatment for complaints of back pain in 1987 and that he had been receiving treatment from a chiropractor for the past eight years.  See February 2012 Hearing Transcript, p. 6.

Post-service treatment records show the results of a July 2012 x-ray of the Veteran's lumbar spine obtained during VA treatment.  X-rays of the lumbar spine revealed moderate disc interspace narrowing and degenerative spondylosis at L5-S1 and moderate bilateral facet degenerative change at L5-S1.

During VA treatment in April 2013, the Veteran presented with low back pain and neck pain with headaches that he reported as starting in the early 1990s.  He stated that he was a tank driver and he was constantly being jolted around and bounced around inside because he would hit things at night that he could not see.  He attributed "all of his pain to these rough tank rides."  The Veteran stated that the pain used to be controlled with exercise, but had become uncontrollable.  He reported no new accidents, injuries, or traumas since his last visit in September 2012.

A May 2013 VA physical therapy treatment note indicates a provisional diagnosis of degeneration of the lumbar or lumbosacral intervertebral disc.

In March 2014, the Veteran underwent VA examination of his lumbar spine.  He was diagnosed with intervertebral disc syndrome of the lumbar spine.  X-rays were noted to reflect moderate disc interspace narrowing and degenerative spondylosis at L5-S1 and moderate bilateral facet degenerative change at L5-S1.  The examiner did not provide an opinion or rationale.

Pursuant to the April 2015 Board remand, the Veteran was again afforded a VA examination of his lumbar spine in April 2015.  The examiner noted the Veteran's report that he initially injured his lower back in service in 1981 secondary to heavy lifting.  He further reported that he was assigned to a field artillery unit at the time and was treated conservatively.  He reported that after discharge in 1984, he went to work as a full-time janitor and he was still currently employed as such.  The examiner noted that the Veteran currently had moderate lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD) with L5-S1 disc space narrowing and facet DJD with osteophytes at L5-S1.  Clinical examination revealed decreased range of motion and lower extremity weakness and paresthesias.  After review of the records and interview and examination of the Veteran, the examiner opined that it was less likely as not that the Veteran's current lower back condition was caused by or was etiologically related to service.  He provided reasoning to include that STRs documented one visit in 1981 for a lower back sprain and that no further follow-up occurred at that time, and that on separation in examination in 1984, the Veteran had no back complaints at all.  The examiner continued to state that there was no further documentation of back complaints of record until over 25 years when he presented for VA treatment due to complaints of chronic low back pain for which x-rays showed L5-S1 DDD/DJD.  Thus, the examiner stated that chronicity had not been established due to the lengthy gap in low back complaints since discharge.  He concluded that the Veteran's current lower back condition was due to normal aging of the spine coupled with his current physically demanding janitorial work.

Having reviewed the entire claims file, the Board finds that service connection for a low back disability is not warranted.

Although STRs reflect an instance of complaint for and treatment of low back pain and the Veteran testified to receiving treatment in 1987 for low back pain, the competent medical evidence of record reflects that DDD and DJD of the lumbar spine were diagnosed more than 25 years after the Veteran's documented period of service.  (The passage of many years between service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).)

Considering the Veteran's contention that his low back disability is related to service, the Board acknowledges that the Veteran is competent to provide lay evidence of his symptoms, such as low back pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although courts have addressed the circumstances where lay evidence can/must be considered, they have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, the Veteran is not competent to state that his low back disability was proximately due to an instance of low back pain due to heavy lifting in service.

Significantly, the aforementioned April 2013 VA treatment record shows that the Veteran reported that his low back pain began as a tank driver in the early 1990s.  He "attributed all of his pain to these rough tank rides."  Such history was also noted during May 2013 and February 2014 VA treatment.  The Board finds that the Veteran's earlier statements made for treatment purposes are of more probative value than the more recent assertions given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 73 (1997) (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  The Veteran has not submitted or identified any early treatment records.  Furthermore, the Veteran consistently reported during VA treatment that he injured his low back as a tank driver in the early 1990s, which would have been after the Veteran's period of active duty.  This is in conflict with his claim of sustaining a low back disability as a result of heavy lifting in approximately 1980 during active duty.  

Moreover, the Board finds that the April 2015 VA examiner's opinion is persuasive and probative evidence against the claim of service connection for a low back disability because such was based on a review of the claims file and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner offered a clear rationale for his opinion that the appellant's low back disability was not likely related to his period of service, relying on the medical records and his medical expertise.  Specifically, the examiner concluded that the Veteran's low back disability, which was diagnosed as moderate lumbar DDD and DJD with L5-S1 disc space narrowing and facet DJD with osteophytes at L5-S1, is not likely linked to his period of service.  He explained that the Veteran's STRs documented one visit in 1981 for a lower back sprain and that no further follow-up occurred at that time, and that on separation in examination in 1984, the Veteran had no back complaints at all.  The examiner continued to state that there was no further documentation in the Veteran's claims file until over 25 years later when he complained of chronic low back pain and x-rays showed L5-S1 DDD/DJD.  Thus, the examiner stated that chronicity had not been established due to the lengthy gap in low back complaints since discharge.  He concluded that the Veteran's current lower back condition was due to normal aging of the spine coupled with his current physically demanding janitorial work.  Although the April 2015 VA examiner did not attribute the Veteran's low back disability to his time working as a tank driver, the VA examiner did offer a well-reasoned opinion that was based on a thorough review of the claims file and physical examination of the Veteran.  The opinion of the VA examiner is more probative than the Veteran's lay assertions and this medical opinion is uncontradicted in the record by any other medical evidence relative to the specifics of this case.

In conclusion, the Board finds there is no basis upon which to conclude that the Veterans low back disability is related to military service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Therefore, service connection for low back disability is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



Bilateral Eye Disability

The Veteran asserts that he has a bilateral eye disability as a result of a battery that exploded in his eyes in approximately 1981 in service.  See February 2012 Board Hearing Transcript, p. 12.  He further testified that he did not receive any treatment for his eyes following this accident in service.  Although service treatment records do not document any injury to the eyes, the Board considers the Veteran's report credible.  An in-service event is established.

In April 2014, the Veteran was afforded a VA examination to assess the current nature and etiology of any bilateral eye disability.  The Veteran was diagnosed with tear film insufficiency.  The examiner found that the Veteran had symptoms consistent with dry eye, including foreign body sensation, watery eyes, fluctuating vision and redness in both eyes.  The examiner opined that the Veteran's eye condition was at least as likely as not related to the incident of battery acid in the eyes due to an explosion while in the military in 1981.  The examiner stated that the tear film insufficiency was an acquired eye condition.  There were no other eye conditions noted.

Pursuant to the January 2015 Board remand, a VA addendum opinion was obtained in April 2015.  The examiner further explained that chemical burns to the surface of the eye can kill accessory lacrimal glands of wolfring and krause.  The examiner stated that such glands were responsible for keeping the mucous layer of tears in place; thus, was the cause of the Veteran's dry eye.

Overall, even though the favorable opinions appear somewhat equivocal, the competent medical evidence is in a state of relative equipoise regarding a nexus to service.  By resolving reasonable doubt in the Veteran's favor, the claim for service connection for tear film insufficiency is granted.  38 C.F.R. §§ 3.102, 3.303. 


ORDER

Service connection for a low back disability is denied.
Service connection for tear film insufficiency is granted.


REMAND

The Board remanded this case in January 2015 in order to provide the Veteran with a VA examination to determine whether he has current bilateral foot disability that is related to service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was provided with a VA foot examination in April 2015.  The examiner diagnosed mild osteoarthritis of his bilateral great toes, as well as bilateral mild pes planus.  The examiner noted that the Veteran had local surgery for an ingrown toenail in service.  The examiner stated that such problem had completely resolved and that current examination of the left foot revealed a completely normal great toenail.  The examiner determined that the Veteran's claims for ongoing left foot pain were not substantiated by the medical records.  He continued to state that the Veteran's current complaints of the bilateral foot numbness were more than likely related to his lower back DDD/DJD with lower extremity radiculopathy.  While the examiner provided diagnoses of the Veteran's bilateral toes and foot, he did not state whether any such diagnoses were related to the Veteran's in-service local surgery for a left ingrown toenail in November 1983.

As such, the Board finds that further opinion is needed with regard to whether the Veteran's current foot disabilities of mild osteoarthritis of the bilateral great toes, as well as bilateral mild pes planus, are residuals of the Veteran's in-service local surgery for a left ingrown toenail in November 1983.  The examiner must provide a full, thorough rationale for any opinion and address the Veteran's contentions of ongoing foot pain since service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the VA examiner who performed the VA examination in April 2015 and obtain from him/her an addendum to his/her examination report.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the addendum sought.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the any of the Veteran's foot disabilities (mild osteoarthritis of the bilateral great toes and bilateral mild pes planus) were caused by or are etiologically related to any incident of active duty, to include the surgery for a left ingrown toenail in November 1983.  

In providing this opinion, the examiner must address any residuals of the Veteran's in-service surgery for a left ingrown toenail and his contentions of ongoing foot pain since service. 

The examiner must provide a complete rationale for each opinion, based on a review of the entire medical history and lay statements provided by the Veteran. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2. Thereafter, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


